Title: Commercial Discrimination, [23 January] 1794
From: Madison, James
To: 




[23 January 1794]

   
   In Committee of the Whole, Dexter argued that British regulations had not greatly harmed American prosperity and that JM’s resolutions could lead to war with Britain.


Mr. Madison next rose in reply to some remarks made by Mr. Dexter. He said that he wondered how gentlemen could suppose, that to be war on the table. Did they suppose Britain so unwise or so unjust as to declare a war. Every consideration of interest must prevent it. He hoped that we did not now deliberate as a colony, but as an independent people, whose measures were not to be dictated by any other powers. What could Britain gain by a contest? Would war employ her starving manufacturers? Would war furnish provisions to her West-India islands which in that case, must also starve? Would war give employment to the vessels that had formerly imported luxuries to America? Were Britain to declare war, he could give no name equal to her folly. She would plunge herself ten times deeper in the difficulties that she wanted to avoid. Every counterregulation would be a stroke against herself.



   
   Philadelphia Gazette, 25 Jan. 1794.






[23 January 1794]

   
   Giles defended JM’s resolutions in a long speech.


Mr. Madison rose to take notice of one or two remarks, that had fallen from the gentleman from Massachusetts (Mr. Dexter). He was surprized; he owned, to hear that gentleman say, this country might be considered as enjoying perfect health, after full proof of the injustice of some regulations imposed on us, by the British, was strong in every Member’s mind; whilst we are sensible that they incite the Indians on one side, and have let loose the Algerines on the other, whilst our commerce suffers by incessant spoliations; and whilst the treaty of peace, is yet unfulfilled on their part.
Mr. Dexter explained, that he agreed that in a political point of view, we are undoubtedly sufferers; but in a commercial light, the body politic is in full health.
Mr. Madison continued and observed, that before this country grows to the state of vigour intended by nature, we must remove the trammels that impede our growth. He next made some remarks on the observation that had fallen from more than one quarter, that the adoption of the resolutions would excite retaliation on the part of Great-Britain. If the paper on the table, as asserted, is war, war now exists. The resolutions only go half way towards meeting the regulations on the part of Great-Britain. On what pretence could they retaliate? The ground meant to be occupied, we have full right to possess. If, disregarding all prudence and justice, they should incline to resent it, still their interest will prevent them. Great-Britain too much depends on us, for the consumption of her manufactures, and her colonies are too dependent on us, for necessaries, to allow her to retaliate.
But the fear of what Britain might do unjustly, should not deter us from doing what we have a right to do; and notwithstanding the eloquence displayed this day, the committee must still be convinced, that they have a right to deliberate on the interests and to maintain the rights of Americans.



   
   General Advertiser, 5 Feb. 1794.




